Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for rejections under 35 U.S.C. 112, 102, and 103 rejection will not be considered a new ground of rejection if the rationale and/or the prior art supporting the rejection, would be the same under either status.  

DETAILED ACTION

Status of Prosecution
2.	In view of the board decision filed on 9/22/2020 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
3.	To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.
4.	A Director of Technology Center 3600 has approved of reopening prosecution by signing below:
	/KATHERINE A. MATECKI/               Director, Technology Center 3600                                                                                                                                                                                         

Status of Claims
5.	This application is responsive to the claims dated 01/13/21. Claims 2-3 and 5-31 are pending in this application and examined herein. Claims 3 and 28 are independent. 

Background I: Nuclear Fusion Basics
6.	Definition of nuclear fusion: Nuclear fusion is defined as a process in which two or more atomic nuclei combine to form different atomic nuclei.1 The simplest atomic nucleus is hydrogen, which contains a single proton. The classic example of nuclear fusion at its most fundamental level is the combination of two hydrogen nuclei to form helium.2 

    PNG
    media_image1.png
    233
    687
    media_image1.png
    Greyscale

7.	Comparison of nuclear fusion and nuclear fission: Nuclear fusion is fundamentally different from nuclear fission, in which a single atomic nucleus splits into fragments. The fundamental difference arises because nuclear fusion involves a reaction between two atomic nuclei whereas nuclear fission involves a reaction of a single atomic nucleus.3
8.	This fundamental difference is the reason why a substantial portion of electrical energy worldwide is generated in nuclear fission reactors4 whereas there are currently no known nuclear fusion reactors capable of generating energy.5

    PNG
    media_image2.png
    280
    683
    media_image2.png
    Greyscale

9.	Enormous barrier to nuclear fusion: As explained above, nuclear fusion requires a reaction between two atomic nuclei. An atomic nucleus, by definition must contain at least one proton, which carries a positive charge. According to Coulomb’s Law, like electrostatic charges repel one another and the repulsive force grows exponentially as the distance between two like charges decreases. Because nuclear fusion requires at least two positively-charged protons to assume a distance of near zero, the repulsive force working against the process of nuclear fusion is enormous. Therefore, to achieve nuclear fusion, sufficient energy must be input into the fusion reactor to overcome the repulsive force.6 
10.	Coulombic repulsion gives rise to the Lawson criterion.7 Stated at its most broad level, successful nuclear fusion requires significant energy, i.e., temperatures on the order of hundreds of millions of degrees.8 This is why the sun and stars can sustain nuclear fusion and produce energy while few man-made nuclear fusion reactors can achieve even a few fusion reactions and none can produce a net energy output.9

    PNG
    media_image3.png
    652
    688
    media_image3.png
    Greyscale

11.	Thermonuclear fusion vs. cold fusion: Thermonuclear fusion systems produce (or attempt to produce) temperatures on the order of those required to initiate fusion.10 In other words, a thermonuclear fusion reactor attempts to provide sufficient energy input to its reactant atomic nuclei to overcome Coulombic repulsion. There are a number of ways to do this. For example, Inertial Confinement Fusion (ICF) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions,11 while a tokamak uses magnetic fields to achieve similar conditions.12  
12.	Low-energy nuclear reactions (LENR), formerly known as “cold fusion,” attempt to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies, not limited to electrolytic reactions of heavy water with a palladium or nickel cathode (see the instant specification at [0010]). A multi-year, multi-disciplinary, comprehensive study of several LENR schemes culminating in a 2019 publication “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically” (see Berlinguette, provided in Appendix A). The Berlinguette study and its conclusions follows in the wake of the determinations of other studies produced in the several decades since LENR was first proposed. 
A 1989 British effort to obtain LENR (see Cooke, provided in Appendix A) failed: "After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells" (pp. 5).
In 1991, a US physicist published a review of the early LENR experiments (see Close, provided in Appendix A), characterized as "a personal perspective which is a considered opinion drawn from eighteen months of researches and over a hundred interviews, and built upon my own experiences over twenty years of what constitutes good science" (pp. 3). The author concludes "There is not, nor has there ever been, any evidence for nuclear radiation produced in the cell commensurate with the levels of heat claimed. There is no valid evidence for the production of helium, gamma rays, or neutrons, and the few places that claim to see tritium (though in amounts that are nugatory on the heat scale) tend to be in environments where it is easy to have tritium contamination" (pp. 343, emphasis in original).
A 1993 literature review of LENR (see Huizenga, provided in Appendix A) concludes: "After nearly four years and the expenditure of many tens of millions of dollars worldwide, we still only have unsubstantiated and fragmentary claims of watts of excess heat generated from light and heavy water (and H2 and D2 gases) by some unknown mechanism reported to have a nuclear origin. To this date, not a single, well-controlled and reproducible experiment has been reported where corresponding amounts of excess heat and nuclear reaction products are reliably measured. This is the current status of cold fusion. Hence, I conclude now, as I did in July 1991, that the claim that cold fusion is a nuclear process producing watts of excess power, without commensurate nuclear reaction products, is a chimera and qualifies as pathological science (sec Chapter XII). At best, the cold fusion fiasco may lead to new information on materials and energy storage, but even this has not been established at this time. Furthermore, there is still no persuasive evidence that any nuclear reaction products have been positively identified in cold fusion experiments in very low-level background environments. Regrettably, the idea of producing useful energy from room-temperature nuclear reactions is an aberration" (pp. 287).
A 2004 review conducted by the Department of Energy (see Report of the Review of Low Energy Nuclear Reactions, Provided in Appendix A) found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.

Background II: Mischaracterization of the Invention
13.	Applicant alleges (PTAB Oral Hearing Transcript, 08/28/20) that the present invention is directed to “a fission reaction” (pp. 3-4). This statement is incorrect, and is unsupported by the specification as originally filed. At a minimum, the specification as filed contains only one instance of the word “fission” ([0087]), in the context of describing the state of the art of nuclear energy production, not the present invention. Moreover, as can be seen from the illustration below, the present invention must be fusion. The specification provides the relevant nuclear reactions purportedly obtained in the present invention at [0092]. If the lithium isotopes described underwent fission, the products of the reaction would not be “two energetic alpha particles” as argued. It is impossible to arrive at “two energetic alpha particles” by fission, because to make “two energetic alpha particles,” two nuclei (hydrogen and helium) must combine. In other words, lithium is a single atomic nucleus comprising 3 protons—the number of protons in a nucleus dictates the identity of the nucleus. Two helium nuclei—i.e., “two energetic alpha particles”—each contain, by definition, two protons. Therefore, to make “two energetic alpha particles” from a single lithium nucleus, one must add a proton. Furthermore, Applicant’s oral arguments state “we use the word fusion in our application. The beryllinate intermediate state might be called fusion” (p. 6). Beryllium, by definition, is a nucleus that contains 4 protons. One can only arrive at such a nucleus from the starting reactants of hydrogen (one proton in its nucleus) and lithium (3 protons in its nucleus) if the two reacting nuclei combine to form a different nucleus. This process is, by definition, fusion. The new nucleus then decays by alpha decay13 into two helium nuclei, but this process does not cause the overall reaction to be nuclear fission.  The present invention must be nuclear fusion because the two reactant nuclei—hydrogen and lithium—combine. It is not nuclear fission because the lithium nucleus alone (with three protons) cannot split into two helium nuclei (each containing two protons); fission of lithium can only result in hydrogen (one proton) and helium (two protons).   


    PNG
    media_image4.png
    783
    513
    media_image4.png
    Greyscale



Analysis - 35 U.S.C. 101, Utility Requirement 
14.	As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, a rejection of the claim(s) under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility is proper.  A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
15.	The asserted utility of the present invention is “for creating energetic helium ions/energetic ions of atomic mass 4 AMU” (preamble of claims 1 and 28), and the specification states that the disclosed invention is a “method to produce energy,” while the claims include recitations of energy production (power ratio >1 in claims 1, 8, 9, 28, 30, and 31).
16.	A skilled artisan would view this asserted utility as incredible based on the following considerations 1) the disclosed invention is a type of LENR; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) Applicant’s proposed theory of operation contravenes conventional scientific theory; and 4) the alleged experimental results of the present invention do not withstand scrutiny. These four factors are discussed in depth below. 
17.	1) The present invention is LENR.14  The specification repeatedly indicates that the disclosed invention falls into the realm of LENR, which is defined above (para. 12) as attempted nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions (see instant specification at [0003], [0014], [0094]). The disclosure describes the approach of the present invention as “revolutionary” because it uses lower energy protons than are necessary to achieve fusion (see [0003] and [0014]). Moreover, the specification discloses the present invention operates at room temperature ([0094]). Accordingly, based on the prevailing scientific community view on LENR (see para. 12 above and Appendix A), a skilled artisan would doubt that the present invention possesses a credible utility. 
18.	2) The purported results of the present invention are inconsistent with literature.15 The energy barrier to achieving a nuclear fusion reaction between hydrogen and lithium is well-established in the scientific literature. In fact, the present specification cites a publication that indicates the proton energies of the present invention are insufficient to cause nuclear fusion reactions (see [0005]). 
The scientific literature, which employs a variety of analytical techniques and measurement scenarios, agrees that the rate of nuclear fusion converges to zero at the claimed proton energy range (100-5000 eV; 0.1-5 keV; 1*10-4 – 5*10-3 MeV). An overview of this data is provided in an attached Appendix B. It is important to note that the various studies—conducted over eight decades—are in agreement with one another, with many of the publications including data points collected by other researchers or providing a comparison of its data to data from previous studies (see, for example, Herb and Page). 
Moreover, an investigation of the bombardment of lithium with protons in the claimed energy range demonstrated that electron capture occurs at these conditions (see Varghese, cited on attached PTO-892, especially Table 1 and Fig. 1). Lithium-deuterium fusion reportedly has been achieved in a crystalline lithium deuteride matrix under the irradiation of X-rays (see Belyaev, cited on attached PTO-892). 
More recently, scientists have theorized that electron screening could lead to enhanced hydrogen-lithium fusion rates at energies on the order of several keV (i.e., within the claimed range), but these publications stop short of demonstrating that nuclear fusion does occur at this energy range (see Appendix C). Berlinguette summarizes this area of research, noting “[r]eports that screening can enhance ion penetration through the Coulomb barrier by many orders of magnitude make screening highly relevant to our pursuit of fusion at low energies” (Box I on pp. 48; see also Fig. 5 on pp. 49). Another study concludes “[t]he experimental errors for these low-energy data are still too large to draw any meaningful conclusions” (Assenbaum at pp. 467). Accordingly, while the literature offers a glimmer of hope for achieving nuclear fusion at conditions similar to those disclosed in the present invention, this is not the same as concluding or demonstrating that nuclear fusion can happen at the energy levels of the present invention.  
There exists no evidence in the scientific literation that nuclear fusion can been achieved at the energy levels of the present invention. Therefore, a skilled artisan would doubt the credibility of the asserted utility of the present invention, because it purportedly operates at an energy regime that the scientific literature predicts is incapable of achieving nuclear fusion.
19.	3) The proposed theory of operation of the present invention contravenes conventional scientific wisdom.16 The present specification attempts to explain the purported operation of the invention by proposing a new theory of gravity ([0004], [0011], [0078-9], [0091-0114]). In fact, the disclosure admits that the proposed new gravity theory has not been accepted by the scientific community ([0004]). It is important to note that scientific theories are not “discovered” as stated in the specification, but rather developed through a process of observation, prediction, testing, and analysis.17 Proposing or “discovering” a theory to explain incredible scientific findings proceeds contrary to what would be viewed as rigorous and believable science by the mainstream scientific community. Nevertheless, it is also important to note that the proposed theory of operation of the present invention does not mention electron screening at all. (Remember that the scientific community views electron screening as a possible promising mechanism for achieving nuclear fusion at low energies, as explained in the previous paragraph.) Rather, the theory makes an assumption that is contradicted by objective data (that gravity acts instantaneously ([0012]; scientific observation concludes that it acts at the speed of light18). The remainder of the theory does not appear to be based on any objective evidence (i.e., observations) at all. Moreover, the theory does not appear to have been tested in any manner; it is purely hypothetical in nature. Although the absence of a theorized mechanism for a new invention would not necessarily be viewed as a reason to question the invention’s credibility, proffering an unsupported theory would raise a red flag in the mind of a skilled artisan. In the words of the Nobel Prize winning American physicist, Richard Feynman, speaking about the process of scientific discovery, “The first principle is that you must not fool yourself—and you are the easiest person to fool.”19 Feynman further notes, “When you have put a lot of ideas together to make an elaborate theory, you want to make sure, when explaining what it fits, that those things it fits are not just the things that gave you the idea for the theory; but that the finished theory makes something else come out right, in addition.”20 Consequently, one of ordinary skill in the art would have cause to view the present invention as incredible. 
20.	4) The disclosed results of the present invention are unbelievable.21 According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed to a method of energy production by LENR and the asserted utility of the present invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. On the issue of believable scientific results (Lindstrom, in Appendix D), “[a]nomalous observations may indeed point to new phenomena, but simple explanations are usually most probable…Science is a communal activity whose practitioners build upon each others’ work. To exploit the literature we must understand its limitations, which is possible only if the authors of publications understand the uncertainties in their measurements and conclusions, and make us, the readers understand them in the same way.” The experimental results presented in the instant disclosure would not lead a skilled artisan to conclude that LENR occurs.
Consider the pioneering publication in the field of hydrogen-lithium nuclear reactions (Cockroft and Walton, in Appendix D), which was part of a body of work recognized by the 1951 Nobel Prize in Physics. This publication describes experiments “which show that protons having energies above 150,000 volts are capable of disintegrating a considerable number of elements. The paper described in detail its experimental method (p. 230), and describes experiments with respect to lithium, which include both positive results and negative results (p. 232). Positive results were reexamined by varying the experimental technique (pp. 232-236). A detailed explanation of how the experimental results were interpreted is provided (p. 236). A statement of further experiments to be conducted is provided (p.238). The authors compare their results with the prevailing theory on the topic (p. 238). Materials other than lithium were tested (pp. 239-242). Sources of error are discussed (p. 231) and quantified (p. 236). The present disclosure does not display the same level of rigor. Consequently, it fails to provide a basis for a skilled artisan to understand the conclusion—nuclear fusion at low energies was obtained—in the same way.
The conclusion—that the present invention achieves nuclear fusion at low energies—hinges on the detection of helium by a residual gas analyzer. However, a tutorial on this measurement technique (Jenninger, provided in Appendix D) notes that helium as a contaminant is frequently detected (p.3) and explains that a pitfall of this technique is that the analyzed gases are mixed, requiring further analysis to obtain a measurement of individual constituents of the gas (p. 7). A publication describing similar a similar detection technique (Guo, provided in Appendix D) describes the result of a control experiment (regarding the presence of nitrogen, p. 1573) and provides an explanation of quantitative analysis (p. 1573). The specification fails to demonstrate that similar rigor was applied to the measurement technique of the present disclosure. 
The disclosure provides only theoretical calculations supporting the conclusion that the present invention produces energy. In contrast, the aforementioned multi-year, multi-disciplinary, comprehensive study (Berlinguette, Appendix D) of LENR utilized calorimetry to directly measure energy output and assess claims of energy production in LENR devices (pp. 48). The instant disclosure lack such objective support for the reported energy production of the present invention. 
Moreover, LENR research notoriously suffers from a lack of reproducibility (Berlinguette, p. 45). “The incidence of fraud in physical science is usually assumed to be low, because these experiments are reproducible and can usually be verified in a short time, in contrast to some areas of the life sciences. The characterization of LENR as irreproducible leaves it vulnerable to the possible charge of fraud. The effects of fraud on other scientists and the public can be devastating. However, as other investigators skeptically review and attempt to verify previously reported data, fraudulent data and hypothesis are eventually uncovered” (Huizenga in Appendix A, p. 127). There is no indication that the present invention’s purported results are reproducible.
A skilled artisan, therefore, would have cause to doubt the reported experimental results. Remember that the purported effect of this invention is anomalous because the scientific literature predicts that nuclear fusion cannot occur in the present invention. One of ordinary skill in the art would find the evidence officered in support of the credibility of the present invention to be insufficient because at least the following inquiries have not been adequately addressed:
Regarding experimentation: What explains the lack of positive results in all experiments? Why did an “unintentional” change in an experimental variable “unexpectedly” produce positive results ([0160])? Why were the analytic techniques used chosen? Are other techniques available for further analysis? Do the results of the two different techniques agree with one another? What are the sources of error involved in the measurement and how was it accounted for? Were possible sources of contamination investigated and ruled out? Were blank and control experiments run? Did the detected amounts of He-3 and He-4 correspond with the yield expected based on relative probabilities of the reactions and the relative amounts of Li-6 and Li-7 in the starting material? Were experiments using materials other than lithium conducted? Why was no attempt made to measure energy output by calorimetry?
Regarding reproducibility: Why did some experiments fail to produce positive results? How many times were positive results obtained for each iteration of changing experimental variable? Was statistical analysis conducted? Why have results not been published? Have other investigators skeptically reviewed and attempted to verify the results? Have any outside experts critiqued the experimentation and/or provided suggestions for additional measurement? 
21.	5) Utilities taught in the closest prior art. Cockroft and Walton (in Appendix D), Drexler (cited on the attached PTO-892) and Lipinski (cited on the PTO-892 dated 08/26/16) all disclose methods for hydrogen-lithium fusion, but none disclose proton energies in the range claimed. Varghese (cited on attached PTO-892) discloses a method for reacting protons in the claimed energy range with lithium, but the method’s utility is electron capture, not nuclear fusion. Accordingly, the closest prior art does not support the asserted utility of the present invention.
22.	Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible (Section 1 above); (ii) support for factual findings relied upon in reaching this conclusion (Section 2 above); and (iii) an evaluation of all relevant evidence of record (Sections 3 and 4 above) including the closest prior art (Section 5 above).
23.	Cases involving utility rejections of LENR inventions include: In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).

Specification
24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

25.	The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the claimed invention. The present invention, a low-energy method of achieving nuclear fusion, is predicted by the scientific literature to be incapable of achieving nuclear fusion (Analysis Section, paras. 17-18), and the present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). At a minimum, the specification does not provide any support for claims directed to energy production (Claims 3, 8, 9, 28, 30, and 31). There is additionally no support for claims 10-12, which recite maintaining [operation of the claimed method] for up to 10 years. 
26.	Moreover, the specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention (see Analysis section, paras. 17-18). Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Applicant’s claims are directed to achieving nuclear fusion at a broad energy range that is less than that known to initiate nuclear reactions and recite the unlikely result of energy production. It is unclear from the specification that the purported experimental results support claiming such a broad energy range; that is, were the experiments purportedly demonstrating positive results conducted over the full range of the proton energy claimed? Was nuclear fusion, the production of helium production, and the generation of energy obtained in all such experiments? Furthermore, the specification indicates that the claimed range is broader than the information in the specification ([0084] limits the range to a minimum of 200 eV, while the claim recites 100 eV). Additionally, Fig. 6 shows data for proton energies of 2 orders of magnitude higher than what is claimed (300 keV vs. ~ 3 keV). There is no indication that there is any support for the operation time range recited in claims 10-12; it’s just a guess ([0285]). Moreover, the claimed method does not recite any particular structure that is necessary for practicing the invention and obtaining the desired results. MPEP 2164.08. 
The nature of the invention: The invention is a type of LENR, which lies outside the realm of working science (paras. 12, 17, and Appendix A). MPEP. 2164.05(a).
The state of the prior art: The effects claimed by Applicant have not been verified in the scientific literature, and are, in fact, incompatible with it (paras. 18, 19, Appendix B, and Appendix C). MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: LENR attempts are unable to produce predictable, reproducible, and meaningful empirical evidence demonstrating positive results. (paras. 12, 17, 20, Appendix A, and Appendix B). MPEP 2164.03. 
The amount of direction provided by the inventor: The theoretical and experimental evidence provided in the instant specification is insufficient to provide a basis by which a skilled artisan could make and use the claimed invention to produce the desired result (paras. 20 and 21, and Appendix D). Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. That is, the purported positive results described in the specification cannot be construed to collectively define a working example, especially given the lack of predictability in the art. Note especially, that the “examples” of energy output are prophetic, rather than working, because they are not based on objective calorimetric data. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve a low energy nuclear fusion reaction. MPEP 2164.06.

	
Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
27.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 2-3 and 5-29 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
29.	It is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. This conclusion is based on the examiner’s analysis set forth above (paras. 14-21). 
30.	Claims 2-3 and 5-31 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
 
Claim Rejections - 35 USC § 112
31.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

32.	Claims 2-3 and 5-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The present invention, a low-energy method of achieving nuclear fusion, is predicted by the scientific literature to be incapable of achieving nuclear fusion (Analysis Section, paras. 17-18), and the present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Moreover, the following claim limitations are not described in any practical detail in the specification.
No experimental results of the claimed energy output (claims 3, 8, 9, 28, 30, and 31) demonstrating possession of a method having that limitation are presented.
No experimental results regarding operation time (claims 10-12) are disclosed. In fact, the claims directed to operation time are described in the specification as an arbitrary choice.
The specification does not describe the structure and methodology for introducing species into the plasma (claims 20-23). 
No experimentation with respect to energizing the plasma with microwave or RF energy (claim 27) are described.
33.	Claims 1-3 and 5-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention (see Analysis section, paras. 17-18 and para. 24 regarding the Wands factors). 

34.	The following rejections are based upon Applicant’s argument that the present invention is directed to fission of lithium. 
35.	Claims 2-3 and 5-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the enablement requirement, and because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon Applicant’s allegation that the present invention is directed to “a fission reaction” (PTAB Oral Hearing Transcript, 08/28/20, pp. 3-4). 
36.	The specification as filed contains only one instance of the word “fission,” and its context describes the state of the art of nuclear energy production, not the present invention ([0087]). Consequently, it is evident that the specification lacks an adequate written description of such an invention. Furthermore, the specification is devoid of any theoretical or practical guidance that would enable one of ordinary skill in the art to practice nuclear fission of lithium. Finally, if the present invention is directed to fission of lithium, why is a description of such an invention not present in the disclosure? 

37.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

38.	Claims 2-3 and 5-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
39.	The claims include a number of terms having unclear or no antecedent basis. The failure to clearly tie claim limitations together by providing antecedent basis leads to considerable uncertainly in claim scope. For example, a process step that refers to the results of a previously recited process step clearly must be practiced after the previously recited step. Because the present claims do not employ careful and distinct terminology, a skilled artisan would be unable to ascertain the scope of the claims. Applicant is encouraged to carefully review all of the claims to ensure all instances are corrected. An exemplary list of problematic terms includes:
The preamble of claim 3 recites “energetic helium ions” while line 6 introduces “energetic helium ion fusion byproducts.” Are these the same? (The same issue occurs in claim 28).
Claim 5 refers to “the protons” while claim 3 introduces both “protons” and “a portion of protons” having a specific energy. Is claim intended to further limit the energy of the portion of protons or to introduce a limitation on the energy of the initial protons? See also claim 25, for example.
Claim 7 recites “a second pressure range” and “a first pressure range” is not introduced in any claim on which claim 7 depends.
Claim 14 refers to “the said low energy protons,” a term which is not introduced in the claims. Moreover, claims 14-16 and 24 refer to “imparting kinetic energy” to protons, a step that is introduced in the parent claim. Do the dependent claims introduce an additional imparting energy step or are they intended to further limit the imparting energy step of the parent claim?
Claim 16 recites “said first electrode,” a term that it not introduced in any claim on which claim 16 depends. See also claims 18 and 24.
Claim 25 refers to “said lithium-containing plasma,” a term that is not introduced in parent claim 3. 
40.	Claims 2, 29, 26, 27, and 29 are indefinite because they do not introduce a further process step nor do they further limit a process step already positively recited. Accordingly, the scope of the claims are not clear.
41.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Note on Applying Prior Art Under 35 U.S.C. 103
42.	Applicant should note that while Examiner shows in the following rejections that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.
43.	As has been discussed in detail above, a skilled artisan would view the present invention as lacking utility. Nevertheless, a skilled artisan may find that the prior art may disclose, suggest, or teach an invention even though the prior art itself also lacks utility. Therefore, for the purpose of determining obviousness of the presently claimed invention, the examiner necessarily must set aside the skilled artisan’s considerations with respect to whether a proposed combination would be realistically viable.  

Claim Rejections - 35 USC § 103
44.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
45.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
46.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

47.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
48.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
49.	Claims 3, 5-6, 13, 14-15, 17, 19-21, 24-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, US Patent 3,533,910, in view of Varghese et al., “Electron capture from lithium by protons and helium ions.”
50.	Regarding claims 3, 5, and 28, Hirsch discloses a method for creating energetic helium ions (ions of 4 AMU) (see Figs. 1-2 and column 4, line 47 through column 6, line 23), said method comprising: imparting energy to protons in a reaction chamber (Figs. 1 and 2 and column 4, lines 56-59; column 3, lines 58-63, and column 4, lines 14-27); combining protons with lithium from a lithium-containing species in a proton-lithium plasma to cause nuclear fusion reactions resulting in production of energetic helium ion fusion byproducts (column 6, lines 2-5); further including forming the proton-lithium plasma in the reaction chamber and combining the portion of protons with lithium in the plasma (column 5, line 61 through column 6, line 2). Hirsch is silent as to the energy of the protons provided by its “ion gun.” Varghese describes imparting energy to protons so as to generate a portion of protons with a kinetic energy in a range of 100 eV to 5,000 eV or 200 eV to 2,000 eV (p. 2454, “Experiment” para. 1 and Table 1). One of ordinary skill in the art at the time of the invention would have found it obvious to use the ion gun of Varghese in the method of Hirsch because Varghese describes the ion source as “particularly well suited to the production of very low energy ions.” A skilled artisan would recognize this description as advantageous in minimizing complexity and cost of the ion gun. Hirsch as modified by the ion gun of Varghese would thereby provide a method wherein said portion of protons with kinetic energy in the range of 100 eV to 5,000 eV is effective to produce the helium ion fusion byproducts with a power ratio 0>1 and Q<64,840, the power ratio describing output power of the said helium ion fusion byproducts divided by input power used in forming the said proton-lithium plasma and the said protons (this limitation merely describes the intended result of a positively recited process step and Hirsch’s method as modified by Varghese would meet this limitation because the fusion reaction releases energy see column 6, lines 5-10). 
51.	Regarding claim 6, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method wherein the proton-lithium plasma formed in said reaction chamber has a pressure in a first pressure range of 10-10 torr to 10,000 torr (column 5, lines 65-66). 
52.	Regarding claim 13, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method wherein said helium ion fusion byproducts have a measureable kinetic energy up to 12 MeV per helium ion (column 6, lines 5-10; the ~20 MeV of energy released is carried by the helium ions).
53.	Regarding claim 14, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further comprising applying a positive charge to a first electrode in said reaction chamber (see Fig. 2, refs. 19 and 2) and imparting kinetic energy to the said low energy protons as a result of at least repulsive forces between the said first electrode and said protons (column 4, lines 14-27; the examiner notes that an electrode with a positive charge is a cathode and a cathode by definition will always “impart kinetic energy to protons as a result of at least repulsive forces between the electrode and the protons.”)
54.	Regarding claim 15, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further comprising applying a negative charge to a first electrode in said reaction chamber (see Fig. 2, refs. 19 and 3) and imparting kinetic energy to the said low energy protons as a result of at least attractive forces between the said first electrode and said protons (column 4, lines 14-27; the examiner notes that an electrode with a positive charge is an anode and an anode by definition will always “impart kinetic energy to protons as a result of at least attractive forces between the electrode and the protons.”)
55.	Regarding claim 17, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further including evaporating lithium into said proton-lithium plasma by application of heat into said lithium (column 4, lines 60-74).
56.	Regarding claim 19, Hirsch as modified by Varghese makes obvious the method according to claim 14. Hirsch further discloses a method further including imparting kinetic energy to the protons as a result of a potential field between said first electrode and a second electrode (see Fig. 2, refs. 19 and 3 and column 4, lines 14-27). 
57.	Regarding claims 20 and 21, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further including introducing a gaseous lithium compound into said proton-lithium plasma and introducing said lithium into said proton-lithium plasma by chemical disassociation (column 4, lines 60-74).
58.	Regarding claim 24, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further including imparting kinetic energy to the protons as a result of a potential field between said first electrode and a second electrode (see Fig. 2, refs. 19 and 2/3 and column 4, lines 14-27). 
59.	Regarding claim 25, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method further including introducing said protons into said lithium-containing plasma (column 5, line 74 through column 6, line 4 and column 4, lines 14-27). 
60.	Regarding claim 27, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch further discloses a method wherein the proton-lithium plasma is energized by an electric field (see Fig. 2, refs. 19 and 2/3 and column 4, lines 14-27). 
61.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch, US Patent 3,533,910, in view of Varghese et al., “Electron capture from lithium by protons and helium ions,” in further view of Yazdanbod, US Publication 2013/0287156.
62.	Regarding claim 7, Hirsch as modified by Varghese makes obvious the method according to claim 3. Hirsch does not disclose the pressure conditions of the claim. Yazdanbod teaches a nuclear fusion method wherein the plasma in the reaction chamber has a pressure of 10-6 to 1 Torr ([0074]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the pressure conditions of Yazdanbod to the method of Hirsch because Yazdanbod teaches that the pressure conditions determine the rate of fusion reactions.  

Conclusion

63.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
64.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
65.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
66.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
    

    
        1 https://en.wikipedia.org/wiki/Nuclear_fusion
        2 http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/fusion.html
        3 https://en.wikipedia.org/wiki/Nuclear_fission
        4 https://en.wikipedia.org/wiki/List_of_nuclear_power_stations
        5 https://en.wikipedia.org/wiki/Timeline_of_nuclear_fusion; 
        6 https://openstax.org/books/physics/pages/22-4-nuclear-fission-and-fusion; http://butane.chem.uiuc.edu/pshapley/GenChem1/L7/1.html
        7 https://en.wikipedia.org/wiki/Lawson_criterion
        8 http://www.scienceworldreport.com/articles/5763/20130323/lawson-criteria-make-fusion-power-viable-iter.htm
        9 https://www.world-nuclear.org/information-library/current-and-future-generation/nuclear-fusion-power.aspx
        10 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        11 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        12 https://en.wikipedia.org/wiki/Tokamak
        13 https://en.wikipedia.org/wiki/Alpha_decay; https://en.wikipedia.org/wiki/Beryllium-8
        14 Refer to Appendix A
        15 Refer to Appendix B
        16 Refer to Appendix C
        17 https://en.wikipedia.org/wiki/Scientific_method
        18 https://en.wikipedia.org/wiki/First_observation_of_gravitational_waves
        19 https://calteches.library.caltech.edu/51/2/CargoCult.htm
        20 https://calteches.library.caltech.edu/51/2/CargoCult.htm
        21 Refer to Appendix D